Citation Nr: 1437208	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-47 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to non-service connected pension.  

2.  Entitlement to service connection for residuals of cerebrovascular accident (stroke).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

In August 2012, a Board hearing was held at the RO before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.    


FINDINGS OF FACT

1.  The Veteran had active service from August 1981 to August 1984 and did not have active service during a period of war.

2.  Cerebrovascular accident was not shown in service or for many years thereafter and is not shown to be related to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 5303 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3, 3.12 (2013).

2.  The criteria for entitlement to service connection for cerebrovascular accident (stroke) are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim for non-service connected pension, as explained in the analysis below, this appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Thus, satisfaction of the duties to notify and assist under the VCAA has no impact on the ultimate disposition and any deficiency in VCAA notice or development action is harmless error.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Regarding the service connection claim, in a February 2010 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records and post-service medical treatment records.  Also of record and considered in connection with the appeal is the transcript of the August 2012 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  Additionally, as mentioned, after the August 2012 hearing, the record was held open for 60 days to allow the Veteran to submit any additional pertinent evidence, particularly any post-service medical records from approximately 1986 or 1987, associated with his employment, which the Veteran reported show a diagnosis of hypertension.  However, the Veteran did not submit such records (or any additional evidence) during the 60 day time frame and also did not request that VA attempt to obtain them.  See 38 C.F.R. § 3.159(c)(1).   

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the claim.  However, in the instant case, there is no medical evidence of any cardiovascular problems, to include high blood pressure or cerebrovascular accident, during service.  Also, although the Veteran has asserted that he experienced headaches (particularly during basic training) and a couple of nosebleeds during service, there is no indication that these problems represented symptoms of any underlying cardiovascular condition.  Accordingly, it is not established that the Veteran suffered any cardiovascular-related event, injury or disease in service and a VA medical examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(B).           

The Board notes that no further RO action, prior to appellate consideration of the claims on appeal is required.  

II.  Analysis

A.  Non-service connected pension

The Veteran claims entitlement to nonservice-connected (NSC) pension benefits. He has asserted that although he did not serve on active duty during a time of war, he served his country honorably and is now disabled.  He has also indicated that his disability makes him unable to work and that his limited income leaves him at significant risk of becoming homeless.   

Non-service connected pension is payable to a veteran who meets the service requirements and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A veteran meets the service requirements if he or she served in the active military, naval, or air service: (1) for ninety (90) days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. 
§ 1521(j).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2013). The term "active duty for training" includes, among other things, certain full time duty in the Army National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. §§ 3.6(c)(3), 3.7(m).

The Veteran's DD-214 shows active duty service from August 1981 to August 1984.  It also shows that his Army Reserve obligation termination date was August 13, 1987.  Thus, his active duty service was not during a period of war.  Additionally, any service performed under his reserve obligation was also not during a period of war.  Additionally, he has not alleged that he did have any active duty service during a period of war, let alone 90 days of such service. 

The Board sympathizes with the Veteran's challenging economic situation.    However, there is no authority in the law for an award of non-service connected pension benefits without service during a period of war.  Consequently, this claim must be denied as a matter of law.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994).



B. Service connection for cerebrovascular accident

Service connection is established where a particular injury or disease resulting in current disability was incurred during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent and credible evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension and ischemic heart disease are considered chronic diseases.  38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records do not show any complaints or findings of cardiovascular problems.  At his August 2012 Board hearing, the Veteran reported that he experienced headaches during service, particularly during basic training, and that he also experienced a couple of nosebleeds.  He never sought medical attention for these problems, however.  He also reported that post-service, around 1986 or 1987, he received a physical examination before starting a civilian job.  He indicated that at that physical examination, the nurse informed him that his blood pressure was high.  The Veteran indicated that he did not seek treatment for the high blood pressure at that point and did not specifically recall if he received any follow up treatment soon thereafter.  Subsequently, in 2006, he suffered the cerebrovascular accident (stroke) and was also diagnosed with hypertension at that point.

It is reasonable to presume that the Veteran's stroke in 2006 was related to ongoing hypertension.  However, the above summarized evidence does not show that hypertension or stroke was shown during service or one year thereafter (so as to warrant presumptive service connection for either disease) or that the stroke or stroke-causing hypertension is otherwise related to service.  As mentioned, there are no findings of record of hypertension during service and the Veteran has affirmatively indicated that he never received any medical attention for high blood pressure or hypertension during service and was not told by any medical professional that he had high blood pressure or hypertension.  Instead, he has indicated that high blood pressure was first discovered in 1986 or 1987.  He has also reported symptoms of headaches during service, particularly during basic training and then decreasing in number thereafter, and also reported experiencing a couple of nosebleeds.  However, he did not seek medical attention for these problems and there is no indication that they represented a symptom of high blood pressure, hypertension or other cardiovascular abnormality.  

Additionally, there are no medical opinions of record tending to indicate that any current hypertension, any stroke/cerebrovascular accident causing hypertension or the cerebrovascular accident itself is in any way related to service.  Similarly, the Veteran's cerebrovascular accident did not occur in service but rather 22 years after service in 2006 and there are no medical opinions of record tending to indicate that the 2006 cerebrovascular accident and its current residuals are related to service.   Further, although the Veteran asserts that his current residuals of stroke and any current hypertension are related to service, as a layperson, with no demonstrated, specific knowledge considering the etiology of such cardiovascular disease, his assertions do not constitute competent evidence of such a medical nexus.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Thus, in sum, as there is no evidence of hypertension or cerebrovascular accident during service and post-service hypertension and cerebrovascular accident were not shown until well after a year after service.  Also, there is no competent evidence of a relationship between service and the 2006 cerebrovascular accident; between service and any current residuals of the cerebrovascular accident; between service and any cerebrovascular accident-related hypertension; or between service and any current hypertension.  Thus, there is simply no basis for awarding service connection for service connection for any current residuals of cerebrovascular accident (stroke).  38 C.F.R. §§ 3.303, 3.310; See Alemany, 9 Vet. App. 518 (1996).
 

ORDER

Entitlement to non-service connected pension is denied.  

Entitlement to service connection for residuals of cerebrovascular accident (stroke) is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


